     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 1 of 46




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


JOYCE MARIE MOORE, ET AL.,                *                            CIVIL ACTION NO.: 65-15556
    Plaintiffs,                           *
                                          *
VERSUS                                    *                            SECTION “B” (1)
                                          *
TANGIPAHOA PARISH SCHOOL BOARD, *                                      JUDGE IVAN L. R. LEMELLE
      Defendant.                          *
                                          *
*******************************************

                    COURT COMPLIANCE OFFICER’S ANNUAL REPORT
                           FOR 2018-2019 ACADEMIC YEAR


MAY IT PLEASE THE COURT:

        The Court Compliance Officer’s (“CCO”) duties and responsibilities call for submission

of an annual report.1 Consistent with this Court’s prior orders that specify the scope of the Annual

CCO Report, this report is organized as follows:

        A.       Overview of CCO activities and case status for the 2018-2019 academic year.
                    1. Data Breach
        B.       Specific metrics and discussion
                    1. The number of complaints and the nature and status of each complaint
                    2. A breakdown of faculty for each school by race
                    3. A breakdown of student population for each school by race
                    4. The number of majority to minority transfers approved by school and
                        race of student
                    5. The number of new teachers, supervisors or special categories hired
                        during the school year and the race of each
                    6. Any community issues or recommendations that have been presented
                        to the compliance officer regarding the school system
                    7. Any outstanding or unresolved issues between the parties
                    8. Recruitment effort by the school system
                    9. Any other issues relative to the Court’s Orders or which may be of
                        interest to the parties

1
  See Order at R.Doc.707, incorporating duties and responsibilities found at R.Doc.703-2, pp. 2-5. These duties and
responsibilities are confirmed in the Order found at R.Doc. 876, Ex. K.
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 2 of 46



                                  a. Facilities and Temporary Buildings
                                  b. Staff Assignment
                                  c. Strategic Plan
                                  d. Diversity Awareness and Equity
                                  e. Discipline Issues
                                  f. Need For and Utility of Family Advocates
                  C.       Conclusion
                  D.       Index of Exhibits

         The 2018-2019 school year is best characterized as a time of reflection, change and forward

movement. TPSB has undertaken multiple fresh approaches that would have been considered

unlikely or impossible only a few years ago. Today, the parties are engaged in collaborative, good

faith settlement discussions touching on all aspects of the remaining areas in which TPSB has not

yet been held to be unitary.2

         TPSB’s school year began the 2018-2019 school year on August 13, 2018.                               TPSB

implemented interim student assignment plan (“ISAP”) changes in line with a Consent Order.

There were challenges, but overall the extensive, tireless efforts of TPSB staff, including the

CDIO, yielded mostly successful results. The student assignment metrics again showed

improvement.3

         There were minimal gains in the area of teacher assignment metrics, but TPSB’s thoughtful

planning, creation of strategies and implementation of its forward looking approaches is highly




2
   The parties are actively engaged in good faith negotiations, to the point that drafts of proposed agreements have
been circulated. The CCO has been engaged in these discussions. If and when an agreement is reached, the Parties
would file whatever pleadings are required to permit the Court’s full and complete review, consideration and
decision on any proposals.
3
  As the Court and parties are well aware, on June 28, 2018, the Court modified the ISAP in response to a consent
motion filed by the parties. R.Doc. 1543. Following multiple, sometimes intense discussions, the parties reached a
consent agreement on certain modifications to the ISAP. See Section (B)(2), infra. That modification produced
modest improvements in the efficacy of the ISAP. Once TPSB reports its October 1, 2019 student enrollment
statistics to Louisiana Department of Education. To the extent there are material difference between the 2018-2019
data provided in this report, particularly regarding projected population growth in the southern and southeastern
parts of Tangipahoa Parish, the CCO may submit an interim report to update the Court on the most current status of
modified ISAP.


                                                         2
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 3 of 46



encouraging. Among other things, TPSB has devised clever teacher retention strategies that work

within its very tight financial constraints.

TPSB struggles with its facilities in a general sense due to its lack of funding. What it is able to do

with very limited resources is impressive and a testament to the creativity of TPSB’s administrators

and staff. TPSB appears to be in good faith in its efforts to properly allocate and manage facilities.

        TPSB has had more than a year to implement the Court’s Order of August 22, 2018

pertaining to interim and acting staff position hiring.4 TPSB appears to have fully adhered to the

Court’s Order, and overall, TPSB seems to have made strong progress in staff and administrative

hiring. TPSB strenuously argues that its ratio of African American to non-African American staff

and administrators exceeds forty percent in most areas and that it has either held steady or shown

improvement for several years. TPSB appears to be diligent and focused in addressing the limited

remaining issues the Court discussed in its April 30, 2019 Order. 5

        There were a significant number of complaints, or in some instances, informal complaints

on a myriad of issues that were either mutually resolved or did not become formal complaints.

The CDIO played the pivotal role in the work TPSB did to resolve the large majority of complaints.

The number of formal complaints is substantially the same as in the previous reporting period.

The percentage of complaints is roughly forty (40%) percent employment based and sixty (60%)

percent non-hiring complaints. For the avoidance of any doubt, very few of the complaints

squarely involved or directly implicated compliance, or lack of compliance, with standing Orders

and Decrees in this case. And, of those that touched on the Orders and Decrees in this case, only

a very small percentage appear to have merit.                Perhaps a silver lining to the large number of


4
  See R.Doc. 1549, Order of August 22, 2018
5
  The Court’s observations and findings in its April 30, 2019 Order regarding Central Office staff positions are
noted. See R.Doc. 1576 to pp. 12-13. TPSB reports it has undertaken serious efforts to further its progress Recent
hiring decisions in that area seem to support that TPSB has taken the Court’s findings to heart.


                                                         3
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 4 of 46



complaints is that after years of poor communications and systemic discouragement against

challenging the school system, persons who feel aggrieved today seem to have a greater comfort

level asserting their grievances. A suggestion for improving communication, enhancing equity

and lowering the number of complaints is contained in Section B(9)(f).

        Perhaps the most exciting and illustrative aspect of TPSB’s approach to the previous year

is how it is addressing cultural diversity, equity among system participants, discipline and

adherence to its defined core values. What TPSB did and didn’t do over the last school year seems

to signal a different and better approach by TPSB.

        1.      Recent Cyberattack on TPSB’s electronic systems

        On or about July 28, 2019, TPSB discovered possible cyberattacks that impacted phone

lines, computers and stored data.6 The cyberattack appears to be similar to recent cyberattacks on

school systems in Morehouse, Ouachita and Sabine Parishes.7 System leaders labored for long

hours over several weeks to attempt to address the issues. Despite valiant efforts, TPSB was still

experiencing problems with data loss and cyber-issues when students returned to school on August

12, 2019 for the commencement of the 2019-2020 school year.8 As of the drafting of this report,

TPSB continues to address issues with data loss and restoration.

        Despite encountering this challenging, highly stressful obstacle, the administration and

staff have performed above and beyond expectations for the benefit of TPSB’s students, families,



6
  See https://www.facebook.com/pg/Tangischools/posts/, TPSB’s post of July 28, 2019 @ 11:43 PM.
7
   See https://www.wwltv.com/article/news/local/northshore/tangipahoa-schools-system-discovers-possible-
cybersecurity-threat/289-c3f6c3d3-738c-4414-87f8-88a7dbfc9e3a; see generally:
https://www.theadvocate.com/baton_rouge/news/education/article_8a4bd37c-b214-11e9-87ff-a39b5f997ee8.html;
https://www.wdsu.com/article/tangipahoa-parish-school-system-phone-email-lines-down-after-potential-
cybersecurity-issue/28538016; https://www.fox8live.com/2019/07/29/tangipahoa-parish-school-system-
investigating-potential-cyber-attack/; and https://www.knoe.com/content/news/La-Dept-of-Education-issues-
guidance-after-cyberattacks-on-Monroe-Morehouse-schools-513408281.html
8
   See https://www.facebook.com/pg/Tangischools/posts/, TPSB’s posts of August 1, 2019 @ 8:01 PM and August
9, 2019 @ 3:30 PM.


                                                     4
       Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 5 of 46



teachers and staff. Please note that the Superintendent, staff and TPSB counsel have been

collaborative, fully cooperative and solution driven regarding all requests for data or other

information. To the extent any new data or information becomes available that materially changes

any aspect of the matters contained in this report, the CCO will update the Court as appropriate.

B. Specific Metrics and Discussions

      1. The number of complaints and the nature and status of each complaint

           During the 2018-2019 school year, there were twenty eight (28) matters presented to either

    the CCO or CDIO alleging a lack of compliance with Orders and Decrees in this matter. Of them

    twelve (12) were personnel or hiring complaints asserted by an aggrieved person on a discrete

    hiring matter, and sixteen (16) complaints involved non-hiring issues.

           There was a significant difference in Moore case complaint handling between recent prior

    years and the 2018-2019 school year. The CCO has worked closely with TPSB to establish

    TPSB’s ongoing ability to independently address complaints of lack of compliance with standing

    Orders and Decrees in a fair and prompt manner. Toward that end the CCO has provided TPSB

    greater leeway in the investigation and reporting on complaints, and where possible promptly

    resolving them. This step forward became possible in light of TPSB’s more collaborative, team

    oriented approach to resolution of this matter. The CDIO has been instrumental in working with

    complainants and resolving matters upon which the parties could agree. Of course, the CCO has

    maintained oversight of the Moore complaints and complaint process and has monitored the

    progress of TPSB’s handling of them.9 TPSB has been cooperative and in good faith throughout

    this effort. As with most new approaches, there were a few rough edges and speed bumps that

    were encountered. Overall, the results have been positive and encouraging.


9
  The CCO ultimately assured that each complaint either had been mutually resolved by the parties, or if the parties
could not agree, the CCO has issued an appropriate report and recommendations, or such a report is forthcoming.


                                                         5
         Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 6 of 46



            The lion’s share of complaints asserted during the 2018-2019 school year did not involve

 a lack of compliance with Orders and Decrees in this case. The fact that persons of different races

 interact in a way that is unsatisfactory to a participant or otherwise prompts a complaint does not

 necessarily mean that race or discriminatory motivations played any role in the interaction or

 outcome. Moreover, not every wrong, actual or perceived, that involves race qualifies as a de

 facto or de jure affront to or lack of compliance with Orders and Decrees in this case.

            The following is listing of and general information on each formal complaint:

                      2018-2019 COMPLAINTS PRESENTED TO CCO OR CDIO10
           Party        Date                       Nature of                    Status         Compliance
                      Asserted                     Complaint                                     issue?
                               EMPLOYMENT/ HIRING COMPLAINTS
 1       M.J.11      6/4/18      Complainant (black) objected to TPSB’s Resolved               No
                                 failure to hire complainant instead of a non-
                                 black applicant. Complainant’s performance
                                 history and job related discipline supported
                                 TPSB’s hiring of the non-black candidate as
                                 “more qualified” than complainant. CCO
                                 Recommendation issued on 8/6/2018 with
                                 no timely appeal.
 2       K.G.12      6/6/18      Complainant alleged that TPSB violated Resolved               No
                                 Orders when hiring staff when it hired a non-
                                 black candidate for the Superintendent’s
                                 position. CCO recommendation submitted
                                 on June 20, 2018 finding no lack of
                                 compliance; Superintendent hiring not
                                 covered in standing Orders and Decrees. No
                                 timely appeal was taken.
     3    NAACP13      6/18/18        Complaint re interim hiring positions    Resolved             Yes
                                     placements, where processes were not
                                   followed by the old administration. TPSB
                                    agreed to determine if the positions were

10
   There were two claims listed as in abeyance in the 2018 CCO Annual Report. R.Doc. 1550, p.9.
11
    Although this complaint occurred during the 2018-2019 school year, it was also reported in the 2018 CCO
Annual Report. See R.Doc. 1550, pp.7-8. As for the other complaints that were pending at the beginning of the
2018-2019 school year, the T.P. complaint was withdrawn. There was no finding relative to T.P’s complaint of a
lack of compliance with Orders and Decrees in this matter. The P.H. complaint remains active. Id. The D.H.
complaint was resolved without a recommendation, through successful interaction by and with the CDIO. There
was no finding lack of compliance regarding D.H.’s complaint. The S.R. complaint is one and the same as the
Scheilla Robertson, Ph.D. discussed above. The Court found a lack of compliance in that matter. Also, there are
two complaints, A.A. and L.B. that are presently in abeyance due to the institution and pendency of another
proceeding.
12
   Although this complaint occurred during the 2018-2019 school year, it was also reported in the 2018 CCO
Annual Report. See R.Doc. 1550, p.9.
13
   Although this complaint occurred during the 2018-2019 school year, it was also reported in the 2018 CCO Annual
Report. See R.Doc. 1550, p.9.


                                                       6
       Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 7 of 46



                                      needed, and if so, to following proper
                                                interview process.
           Party        Date                        Nature of                        Status     Compliance
                      Asserted                      Complaint                                      issue?
 4      Deanne       8/27/18      Failure to hire a qualified black applicant as   Resolved     Yes
        Foster                    AP at HWMS. CCO Recommendation
                                  appealed by TPSB; Court found a lack of
                                  compliance. R.Doc. 1572.
 5      Betts, Osa   10/12/18     Alleged failure to hire a qualified black        Resolved     No
                                  applicant where TPSB hired another
                                  qualified black applicant. Court affirmed
                                  CCO Recommendation of no lack of
                                  compliance. R.Doc. 1571.
 6      P.H.         11/9/2018    Complainant alleges eligibility for a position   Resolved14   No
                                  for which complainant should have been
                                  hired but was not. Efforts at informal
                                  resolutions with CDIO as interface
                                  unsuccessful.      CCO       Recommendation
                                  finding no lack of compliance.
 7      B.E.         11/28/2018   Complainant alleges eligibility for a position   Resolved15   No
                                  for which complainant should have been
                                  hired but was not. Efforts at informal
                                  resolutions with CDIO as interface
                                  unsuccessful.      CCO       Recommendation
                                  finding no lack of compliance.
 8      Robertson,   12/14/18     Failure to hire qualified black applicant as     Resolved     Yes
        Schellia                  Technology          Coordinator.         CCO
                                  Recommendation appealed by TPSB;
                                  finding of lack of compliance by Court.
                                  R.Doc. 1573.
 9      R.D.         12/21/18     Complainant (non-black) hired in interim         Resolved     No
                                  role, and position subject to interview.
                                  Complainant withdrew complaint.
 10     D.A.         1/28/19      Complainant disciplined and initially            Resolved     No
                                  asserted       complaint.       Subsequently,
                                  complainant voluntarily resigned and
                                  withdrew complaint.
 11     O.D.         2/21/19      Complaint alleges eligibility for a position     Abeyance
                                  for which complainant should have been
                                  hired but was not. Efforts at informal
                                  resolutions with CDIO as interface
                                  unsuccessful. Subsequently, Complainant
                                  filed a complaint with EEOC. The mater is
                                  in abeyance.
 12     Class        6/11/19      Complaint regarding process for hiring           Resolved     No
        Counsel                   various positions at Loranger schools. TPSB
                                  voluntarily produced multiple materials to
                                  Class Counsel, and provided TPSB
                                  Superintendent and CDIO to address
                                  questions and issues. Subsequently,
                                  complaint withdrawn.



14
     The CCO issued a Report and Recommendation on September 14, 2019.
15
     The CCO issued a Report and Recommendation on September 14, 2019.


                                                        7
       Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 8 of 46



                             NON-EMPLOYMENT/ HIRING COMPLAINTS
        Party           Date                       Nature of                      Status     Compliance
                     Asserted    Complaint                                                   issue?
 13     K.J.         10/18/2018 Parent complaint of refusal to make medical Resolved         No
                                 accommodation for student/ Complainant’s
                                 child, supported by health care provider
                                 request and medical documentation.
 14     A.D.         11/09/18    Parent complaint that teacher (non-black) at Resolved16     No
                                 Champ Cooper Elementary School used a
                                 racial epithet directed toward a student
                                 (black). School system acted on complaint.
                                 Response unsatisfactory to Complainant.
                                 CCO Report and Recommendation of no
                                 lack of compliance.
 15     T.F. and     11/27/2018 Complaint regarding scope and degree of Pending
        S.L.                     discipline to African American children as a
                                 result of an incident on a school bus. CDIO
                                 engaged as interface. The students sent to
                                 TPAS; completed the TPAS program and
                                 ultimately returned to their assigned school.
                                 There were issues upon return with catching
                                 up for class work and curriculum.
 16     J.W.         1/29/19     African American Complainant has multiple Pending
                                 complaints related to alleged improper and
                                 disparate treatment. Efforts at informal
                                 resolutions with CDIO as interface
                                 unsuccessful. CCO Recommendation to be
                                 provided.
 17     T.P.         1/31/19     Parent complaint A non-African American Resolved            No
                                 teacher threw an eraser at an African
                                 American student.          The teacher was
                                 disciplined by TPSB. TPSB would provide
                                 no details to Complainant, which has caused
                                 the complaint to persist.
 18     M. M.        2/3/19      Parent complaint regarding scope and degree Resolved        No
                                 of discipline over verbal threat by one
                                 student to another. CDIO engaged as
                                 interface.
 19     L.W.         2/28/19     HWMS staff member’s spouse (African Resolved                No
                                 American) who is not a TPSB employee,
                                 confronted an African American student on
                                 school premises, without authorization and
                                 inconsistent with TPSB discipline policy and
                                 procedure. No discipline against employee.
                                 CDIO engaged as interface.           Complaint
                                 resolved.
 20     J.J.         2/28/19     Parent complaint over inability to transfer Resolved        No
                                 student child inter-district (outside of Parish)
                                 to Roseland Montessori. Resolved.
 21     R.B.         3/12/19     Parent     complaint      regarding      student Resolved   No
                                 discipline matter. African American child
                                 sent to TPAS from Roseland Montessori
                                 School, and following discipline, child sent

16
     The CCO issued a Report and Recommendation on September 14, 2019.


                                                       8
      Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 9 of 46



                                  to home school per student assignment zone
                                  area rather than back to RMS, as set forth in
                                  TPSB policies and procedures.          CDIO
                                  engaged as interface. Resolved.
 22   B.T.          3/12/19       Parent complaint regarding non-African           Resolved   No
                                  American teacher’s interaction with
                                  critically ill African American student; no
                                  allegation of physical interaction issues.
                                  CDIO engaged as interface. Resolved.
 23   D.B.          3/12/19       Parent     complaint     regarding    student    Resolved   No
                                  discipline issue; concern over scope of
                                  discipline. CDIO engaged as interface.
                                  Resolved.
 24   S.J           3/20/19       Parent complaint regarding non-African           Resolved   No
                                  American teacher at Martha Vinyard
                                  Elementary School slapping African
                                  American student. CDIO engaged as
                                  interface. Unable to resolve. Report and
                                  Recommendation of no lack of compliance.
 25   A.A.          4/1/2019      Parent complaint that teachers reportedly        Abeyance
                                  assaulted and battered an African American
                                  child and over-administered discipline while
                                  breaking up a fight related incident. Suit for
                                  damages filed, and the Complaint is held in
                                  abeyance.
 26   E.M           4/4/19        Parent complaint regarding discipline            Resolved   No
                                  administered to African American students
                                  for a fight in neighborhood, on a weekend
                                  day, off of school premises, unassociated
                                  with school event or TPSB. CDIO engaged
                                  as interface. Resolved.
 27   K.F.          4/11/19       Parent complaint regarding discipline            Resolved   No
                                  administered to African American students
                                  for fighting in their neighborhood, on a
                                  weekend day, off of school ground,
                                  unassociated with school event or TPSB.
                                  CDIO engaged as interface. Resolved.
 28   L.B.          5/24/19       Parent complaint regarding African               Abeyance
                                  American child in SPEDs/ 504 Program
                                  allegedly       not     receiving      proper
                                  accommodation. USDOE Office of Civil
                                  Rights reportedly investigating. Thus, the
                                  Complaint is held in abeyance.

        The length of time to process complaints has occasionally taken a little longer than the

CCO prefers. There are two outstanding complaints not held in abeyance T.F/ S.L. (15) and J.W.

(16). Regarding J.W.’s (16) complaint, briefing deadlines were set and passed, 17 A CCO Report



17
  Complainant’s additional briefing, if any, was due on September 3, 2019. TPSB and Class briefing was due on
September 10, 2019. No party submitted any additional briefing.


                                                        9
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 10 of 46



and Recommendation is forthcoming. The remaining complaint of T.F/ S.L. (15) remains under

investigation.18

        In addition, although the complaint by A.D. (13) was resolved by a Recommendation of no

lack of compliance, Class Counsel believes that the nature of the complaint, and circumstances

surrounding it are serious enough to merit additional investigation to attain assurances that Champ

Cooper Elementary School has appropriate safeguards and protections in place to minimize the

risk of possible similar issues. The CCO and CDIO agree. Although this complaint is the only

instance of a similar formal complaint that has occurred at Champ Cooper, out of an abundance of

caution, the CDIO is presently investigating whether there are repeated issues, systemic problems

at Champ Cooper or otherwise a lack of proper safeguards and protections that should reasonably

mitigate the chance of additional complaints or a hostile environment. To the extent there are

issues discovered, the CCO will report back to the Court and parties, as appropriate.

        Persistent high volumes of complaints underscore that there continue to be challenges with

how participants in the complaint process communicate and work together. That process provides

an essential opportunity for oversight of TPSB’s progress toward becoming completely unitary.

Moreover, the facts discovered in various investigations that were prompted by individual

complaints have led to discovery of past compliance issues. This past school year, TPSB was

provided greater leeway to collaboratively resolve Moore complaints early in the process. While

the results were generally good, there is room for improvement.19 Further progress can best be

accomplished with enhanced collaboration between TPSB, the CCO and CDIO.



18
   These complaints arises out of the same set of facts, and they have been handled as a single complaint. Short of
an agreement among the Complainants and TPSB, a Report and Recommendation is expected no later than October
31, 2019.
19
    The ability of the CDIO to function as intended has been extremely helpful to communication and complaint
resolution. However, TPSB’s timeliness in getting complaints either resolved or informing the CCO of a lack of
resolution needs improvement. In addition, how communication occurs and early stalemates in productive


                                                        10
    Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 11 of 46



    2. A breakdown of faculty for each school by race

          A complete breakout of the racial mix of teachers and how they were assigned throughout

the system during the 2018-2019 school is contained in Exhibit 1. Below is a summary of teacher

population metrics that includes comparative figures from the 2017-2018 school year:

                 2018          2018 Non-     2018           2019       2019 Non-       2019          Change #
 School
                 Teachers      Black         Black          Teachers   Black           Black         Black
 Amite
                     37            27            10           35            28              7             -3
 Magnet
 Amite High          33            21            12           32            20             12             0
 Champ
 Cooper              39            34             5           41            37              4             -1
 Elementary
 Chesbrough
                     27             2             3           29            25              4            +1
 Elementary
 Hammond
 Eastside            80            68            12           86            71             15            +3
 Magnet
 Hammond
 Westside            77            65            12           77            65             12             0
 Montessori
 Greenville
                     46            17            29           45            15             29             0
 Park
 Hammond
                     94            69            25           101           74             27            +2
 High
 Independence
                     36            30             6           30            24              6             0
 Leadership
 Independent
                     25            16             9           25            12             13            +4
 Magnet
 Independence
                     28            22             6           27            20              7            +1
 High
 Kentwood
                     27            10            17           28             9             19            +2
 High
 Loranger
                     43            38             5           44            39              5             0
 Elementary
 Loranger
                     36            29             7           38            30              8            +1
 Middle
 Loranger
                     43            35             8           41            33              8             0
 High
 Midway
                     29            23             6           33            25              8            +2
 Elementary

 Natalbany
                     29            14            15           28            13             15             0
 Middle




communications can be improved. TPSB has expressed interest and willingness to continue its progress in these
areas.


                                                       11
    Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 12 of 46



                    2018     2018 Non-     2018           2019     2019 Non-   2019     Change #
 School
                  Teachers     Black       Black        Teachers     Black     Black     Black
 Lucille
                     32         22          10            30            20      10          0
 Nesom
 Tangipahoa
 Alt. School         20         11           9            20            10      10         +1
 Program
 O.W. Dillon
                     28         11          17            24            9       15         -2
 Leadership
 Perrin Early
 Learning            24         19           5            24            19      5           0
 Center
 Ponchatoula
                    103         93          10            103           93      10          0
 High
 Ponchatoula
                     42         36           6            43            37      6           0
 Jr. High
 D.C. Reeves
                     37         27          10            36            30      6          -4
 Elementary
 Roseland
                     28         24           4            27            23      4           0
 Montessori
 Spring Creek
                     23         19           4            24            20      4           0
 Elementary
  Sumner
                     30         27           3            28            25      2          -1
 High
 Sumner
                     23         20           3            25            22      3           0
 Middle
 Tucker
                     34         29           5            35            30      5           0
 Elementary
 Martha
 Vinyard             37         33           4            37            30      7          +3
 Elementary
 Amite
 Westside            28         19           9            29            21      8          -1
 Elementary
 Woodland
                     41         27          14            38            23      15         +1
 Park
 District-
                    1259        959         300          1262        953       309         +9
 Wide

          The systemwide teacher population ratios for the previous year were 24.5% black teachers

and 75.5% non-black teachers. The net number of black teachers increased by nine (9) teachers

(0.6% of overall teacher population) from the previous year. At present, TPSB has not yet

achieved the forty (40%) percent system-wide aspirational goal for hiring of qualified black

teachers. As more fully discussed in this section and Section B(8), TPSB appears to be in good

faith in hiring as many qualified black teacher applicants as it can.




                                                   12
      Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 13 of 46



          Despite its intentions, TPSB faces significant competition from other school systems in

Louisiana and beyond, which offer their teachers and staff higher levels of compensation and

benefits than TPSB presently offers. As the Court and parties are well aware, several nearby

Parishes have significantly higher property tax rates, which in turn provides those school systems

more revenue and funding. TPSB has not yet been able to raise additional funds, through a tax

proposal to voters or otherwise, that would enable it to increase teacher pay consistent with nearby

Parishes and school systems that compete with TPSB in hiring teachers.

          Class Counsel has questioned and expressed concerns about the distribution of black and

non-black teachers within TPSB’s school. Specifically, Class Counsel expresses concerns that

TPSB assigns disproportionate numbers of teachers to schools that are already disproportionately

skewed by the same race in terms of student assignment, offering several illustrative comparisons:

O.W. Dillion and Kentwood High contrasted with Spring Creek Elementary and Sumner High, as

well as Greenville Park and Woodland Park contrasted with Ponchatoula Junior High and Champ

Cooper. This has been an ongoing topic of discussion.

          Along with meaningful recruiting and retention strategies that TPSB has formulated and is

implementing,20 TPSB has been candid in acknowledging that there are teacher assignment issues.

More importantly, it has crafted the following steps and measures that it is presently undertaking

to improve the teacher assignment metrics from the 2018-2019 school year:

                           TEACHER ASSIGNMENT STRATEGY21
             (TO BALANCE THE RATIO OF BLACK/WHITE TEACHERS AT EACH SCHOOL)
                      ACTION                        TIMELINE               PERSON(S)
                                                                          RESPONSIBLE

 Communicate the need to attain this               January 2019         Superintendent & HR
 “Green Factor” to all stakeholders.                                          Director


20
     See Section B(8), infra.
21
     Table provided by TPSB. Exhibit 21, p. 5.


                                                 13
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 14 of 46




 Notify the principals whose schools are                    January 2019                   HR Director
 significantly out of the acceptable racial
 deviation.

 Seek voluntary teacher transfers.                         February 2019                 HR Director &
                                                                                     Principals of Identified
                                                                                            Schools

 Identify the Central Office staff member                   January 2019                 Superintendent
 who makes the final decision to
 involuntarily transfer teachers.

It is too soon to know whether TPSB’s new strategies and efforts will have positive effects on the

sometimes skewed metrics at several TPSB schools. Certainly, no later than the end of the current

school year, there will be hard data available to evaluate.

     3. A breakdown of student population for each school by race

         TPSB has thirty-three (33) schools in its system.22 A total of 19,481 students were enrolled

in TPSB schools as of October 1, 2018.23 Of the total students enrolled on that date, 9,476 were

black, representing 48.6% of the total student population, and 10,015 were non-black, representing

51.4% of the student population.24 Although official student counts for the 2019-2020 school year

are not yet available, school administrators believe that TPSB’s student population will be larger

in the new school year, and the growth will likely be in the south and south-east geographic areas


22
    For purposes of this discussion, I have not included the Florida Parishes Juvenile Center, Tangipahoa Parish
Alternative School (“TPAS”) or SE Lab School. The Juvenile Center never has been considered included within
this case, and does not receive traditional student assignment to make up its student population. TPAS attendance
figures change as a result of systemwide student discipline. TPSB does not provide data or metrics that include the
SE Lab School, and the parties disagree whether the SE Lab School should be covered by the Orders and Decrees in
this case.
23
    Exhibit 2 contains overall student population/ assignment reporting data, as well as school specific data for both
October 1, 2018 and February 1, 2019 student populations by school. The Louisiana Department of Education
(“LDOE”) requires public school systems to initially report student enrollments on Oct. 1 of the school year, for
purposes of calculating Minimum Foundation Program (“MFP”) funding and any other uses LDOE might have for
the data. LDOE also requires public school systems to report student enrollments as of February 1st of a school year,
in order to make any required MFP funding adjustments, and possibly other purposes. For purposes of the +/- 15%
analysis the Court has employed, the Court has directed the use of the Oct. 1 reporting figures, and that is the data
that is provided in this report. See R.Doc. 1264, sec. F, p.11. Cf. R.Doc. 876, p.6, sec. 1(G).
24
     See Exhibit. 2, p. 2. cf. 2017 student counts of 9,353 black student (49.0%) and 9,729 non-black students
(51.0%) for a total student population of 19,082.


                                                         14
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 15 of 46



of Tangipahoa Parish.25 The following table offers a summary of October 2018 student enrollment

for each referenced TPSB school:

                           October 2, 2018 Student Populations By School26
                  School                          # Black     Black %      # NB     NB %      Total
                                                     North Zone
                  O.W. Dillon                         317           96.4       12       3.6     329
                  Kentwood High                       269           95.4       13       4.6     282
                  Sumner Middle                       128           40.1      191      59.9     319
                  Sumner High                         178           40.6      260      59.4     438
                  Spring Creek Elementary             127           39.0      199      61.0     326
                  Chesbrough Elementary               155           42.5      210      57.5     365
                  Amite Elementary                    402           79.9      101      20.1     503
                  Amite Westside Middle               292           82.0       64      18.0     356
                  Roseland Montessori Elem.           198           41.3      281      58.7     479
                  Amite High                          329           79.3       85      20.7     415
                                                    Central Zone
                  Independence Middle                 188           57.0      142      43.0     330
                  Independence Elementary             212           55.2      172      44.8     384

                  Natalbany Middle                    203           53.1      179      46.9     382
                  Independence High                   188           57.0      142      43.0     330
                  Loranger Elementary                 233           30.0      545      70.0     778
                  Loranger Middle                     206           31.8      441      68.2     647
                  Loranger High                       228           34.8      428      65.2     656
                                                     South Zone
                  Midway Elementary                   284           59.2      196      40.8     480
                  Lucile Nesom Elementary             200           43.3      262      56.7     462
                  Hammond Westside Mont.              718           61.0      458      39.0    1176
                  Hammond Eastside Elem.              611           46.3      710      53.7    1321
                  Woodland Park Elementary            302           83.4       60      16.6     362
                  Greenville Park Elementary          439           90.3       47       9.7     486
                  Hammond High                        829           57.1      615      42.9    1436
                  Champ Cooper Elementary             202           26.4      562      73.6     764
                  Perrin Early Learning Ctr.          165           39.1      257      60.9     422
                  Tucker Elementary                   281           41.1      402      58.9     683
                  D.C. Reeves                         263           39.8      298      60.2     681
                  Martha Vinyard                      289           39.0      452      61.0     741
                  Ponchatoula Junior High             294           36.2      519      63.8     813
                  Ponchatoula High                    555           29.6     132-      70.4    1875




25
   As stated in footnote note 3, supra, as appropriate, the CCO may supplement this report to provide new,
additional information that may be of interest to the Court.
26
   The school listings in this table are organized from North to South geographically, which is consistent with
TPSB’s previous presentations of the data, and the CCO’s reporting of it to the Court. However, for the current
period, the raw data regarding student assignment is not presented either by zone or alphabetically. cf. Exhibit 2.


                                                         15
      Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 16 of 46



        During this 2018-2019 school year, eleven (11) schools, or one third (1/3) of the total, fell

outside of the +/- 15% metric.27 Comparatively, during the 2017-2018 school year, thirteen (13)28

of TPSB’s schools, fell outside of the +/- 15% metric; and during the 2016-2017 school year,

sixteen (16) schools were outside the +/- 15% range.29 As a baseline, in 2015-2016, when the

ISAP was implemented, there were eighteen (18) schools that fell outside of the +/- 15% metric.30

The 2018-2019 out of range schools are as follows:

           TPSB SCHOOLS FALLING OUTSIDE +/- 15% SYSTEM-WIDE RACIAL MIX31
       School                            Percent Black       Percent Non-Black                         Deviation
 1     O.W. Dillon Elementary                       96.4                     3.6                           47.8%
       School
 2     Kentwood High Magnet                         95.4                     4.6                           46.8%
       School
 3     Amite Elementary School                      79.9                    20.1                           31.3%
 4     Amite Westside Middle                        82.0                    18.0                           33.4%
       School
 5     Amite High School                            79.3                    20.7                           30.7%
 6     Loranger Elementary School                   30.0                    70.0                           18.6%
 7     Loranger Middle School                       31.8                    68.2                           16.8%
 8     Woodland Park Magnet                         83.4                    16.6                           34.8%
       School (Pre-K – 8)32
 9     Greenville Park Magnet                       90.3                     9.7                           41.7%
       School (Pre-K – 8)33
 10    Champ Cooper School                          26.4                    73.6                           22.2%
 11    Ponchatoula High School                      29.6                    70.4                           19.2%


27
    R.Doc. 1264, sec. D, p.10. Cf. R.Doc. 876, p. 6, sec. 1(G). Consistent with R.Doc. 1264, I have used the
October 1 student counts. The parties disagree whether the Southeastern University Laboratory School (“SE Lab
School”) should be included in this analysis. If the Southeastern University Laboratory School (“SE Lab School”) is
included, TPSB may twelve (12) schools outside the +/- 15% metric.
28
   The Southeastern Lab School was included in the fourteen (14) schools outside of the +/- 15% metric. TPSB has
produced no metrics on the Lab School, and consistently maintains that it is not included as a TPSB system school
in this matter. That remains unclear to the CCO. See R.Doc. 1550, p.14, n.20. The CCO is unable to offer any
metrics or analysis pertaining to it.
29
   See R.Doc. 1550, p.13, 2018 CCO Annual Report.
30
    See R.Doc. 1412 at pp. 10-11.
31
   This table is organized by schools from the furthest north to the southernmost schools in TPSB’s system.
32
    Prior to the ISAP, Woodland Parks was configured as a Pre-K and Kindergarten school. Under the original
ISAP, it was reconfigured to a Pre-K through eighth grade school. When that changed proved counter-productive to
the ISAP’s goals and best interests of students, families and teachers, the parties modified Woodland Park’s grade
configuration to Pre-K through sixth grade for the 2018-2019 school year. For the current school year (2019-2020)
Woodland Park will have grades Pre-K through third. In turn, Greenville Park took on Woodland Park’s seventh
and eighth grade students for the 2018-19 school year, and this year it brought on Woodland Park’s fourth through
sixth grade students, in addition to seventh and eighth graders. See R.Doc. 1539, p. 4.
33
    Id.


                                                        16
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 17 of 46



Notably, two (2) schools, Independence Middle School and Loranger High School, improved

enough to move within the +/- 15% range over the last school year.34

        TPSB’s implementation of the Court’s June 28, 2018 Order authorizing the Parties’ consent

modifications to the ISAP was successful overall.35 The success of ameliorating the ill effects

caused by the ISAP as originally conceived was clearest at the two impacted Independence

schools. Both schools are back to within the +/- 15% range. Teachers and administrators report

improvement and satisfaction over the return to pre-ISAP student assignment at those schools.

Some progress was seen at other schools. The modifications last year in student assignment at

Woodland Park and Greenville Park required significant planning and effort. TPSB Staff meet at

least monthly to plan, coordinate and implement the changes required. The school system handled

the planning and logistical challenges well.36

        Based on complaints and independent observations, the CCO and CDIO expressed

concerns about the racial makeup of Pre-K classes in two schools: Hammond Westside Montessori

School (“HWMS”) and to a lesser degree Hammond Eastside Magnet School (“HEMS”). TPSB

provided access to its staff most familiar with the federal grant programs relative to Pre-K, and to

a lesser degree, Kindergarten students. These well versed, highly competent staff members

patiently and fully explained the multiple aspects of how and why classroom assignments must

occur as they do in order to comply with various federal grant laws, rules and regulations. The

CCO and CDIO were afforded a collaborative and free ranging opportunity to explore multiple

detailed aspects of these classroom assignment. This was unlike the CCO’s experiences with



34
    Independence Middle School, which was the subject of a modification of the ISAP last school year, returned to
its pre-ISAP status where it was well within the =/- 15% range, now at 57% black and 43.0 % non-black. Loranger
High School, a predominantly non-black school, moved to a 13.8% variance as of October 2018.
35
    R.Doc. 1543.
36
    Exhibit 3 is a detailed summary provided by TPSB of its handling of the implementation of the ISAP
modifications required by R.Doc. 1543.


                                                       17
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 18 of 46



earlier investigations in prior years. The CCO and CDIO are satisfied with TPSB’s explanations,

and both are convinced that the classroom assignments for PreK classes at HWMS and HEMS are

appropriate; contain no improper element of racial animus or motivation; and are compliant with

the standing Orders and Decrees in this case.37

     4. The number of majority to minority transfers approved by school and race of student

        There have been a total of 761 majority to minority (“M to M”) transfers allowed for the

2018-2019 school year, of which 731 were black students and 30 were non-black students.38 The

total M to M transfers represents four (4%) percent of TPSB’s student population. The total

transfers for any reason was 2,559, which represents thirteen and one tenth (13.1%) percent of

TPSB’s student population. TPSB has provided the following big picture data that covers all

approved transfers for whatever reason:

                                 2019-2020 Transfer Summary Report
               School                    Child of     Magnet      Magnet      Extraordinary      M to    Grand
                                        Employee                  opt out     circumstances       M      Total
 Amite Elementary Magnet School            12                                                             12
 Amite High Magnet School                  14                                                      3      17
 Amite Westside Middle Magnet               3                                                              3
 Central Office Administrators                             2                                               2
 Champ Cooper School                        27                       11              1           120      159
 Chesbrough Elementary School               16                                                   19       35
 D.C. Reeves Elementary School              10                        5                          50       65
 Greenville Park Leadership                 8              1                                               9
 Academy
 Hammond Eastside Magnet                    69           253                         1                    323
 School
 Hammond High Magnet School                 20           323                         3            17      363
 Hammond Westside Montessori                36           279                                              315
 School
 Independence High Magnet                    4                                                     2        6
 School

37
   Exhibit 4 is a summary of information regarding Pre-K classroom assignments that was prepared by TPSB.
38
     See Exhibit 5, which was provided by TPSB. The following schools are majority black schools into which the
thirty (30) non-black students were M to M transferees: Amite Magnet High School (3), Hammond High Magnet
School (17), Independence High Magnet School (2), Midway Elementary School (4) and Natalbany Middle School
(4).


                                                      18
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 19 of 46



 School                                    Child of      Magnet      Magnet      Extraordinary       M to    Grand
                                          Employee                   opt out     circumstances        M      Total
 Independence Leadership                      3                                                                3
 Academy
 Independence Magnet School                   3               4                                                 7
 Jewel M. Sumner High School                  15                                                      41        56
 Jewel M. Sumner Middle School                8                                                       25        33
 Kentwood High Magnet School                  3                                                                 3
 Loranger Elementary School                   8                                                       23        31
 Loranger High School                         18                                                      70        88
 Loranger Middle School                       18                                         1            47        66
 Lucille Nesom Memorial School                5                                                        7        12
 Martha Vinyard Elementary                    17                         4                            58        79
 School
 Midway Elementary School                     4                          9               1             4       18
 Natalbany Middle School                      1                          3               1             4        9
 O.W. Dillon Leadership Academy              10                                                                10
 Perrin Early Learning Center                 6                          3                           14        23
 Ponchatoula High School                     35                                          1           140       176
 Ponchatoula Junior High School              13                          5                           60        78
 Roseland Montessori School                  32            433                           3                     468
 Spring Creek Elementary School              13                                                       28       41
 Tucker Elementary School                     5                          4               1            29       39
 Woodland Park Magnet School                  1             9                                                  10
 Grand Total                                 437          1304          44              13           761      2559

          The 2018-2019 transfer figures represent a modest increase in total transfers for any reason,

from 2,116 transfers in 2017-2018, representing 11.2% of the student population, to 2,559 transfers

in 2018-2019, representing 13.1% of the student body. The most significant area of increase was

M to M transfers, which increased from 350 in to 2017-2018 to 751 for 2019. TPSB appears to

have been diligent in its efforts to notify students’ families of the multiple transfer and school

selection options available.39




39
  Exhibit 6 is a sampling of illustrative materials provided by TPSB documenting its efforts to inform all student
families of transfer and school selection options.


                                                         19
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 20 of 46



     5. The number of new teachers, supervisors or special categories hired during the school
        year and the race of each

        TPSB reports hiring a total of 193 new teachers during the reporting period.40 Of the new

teachers hired, 56 (29.0%) were black41, and 137 (71.0%) were non-black. In addition, TPSB

actively hired staff during the reporting period. TPSB’s staff hiring during the reporting period is

broken out as follows:

                                           2018-2019 STAFF HIRING
         Category                       Total               Black #/ - %                     Non Black #/%
 Staff                                   7                         3 - 42.9%                    4 – 57.1%
 Principals                              5                         4 – 80.0%                     1 – 20%
 Assistant Principals                    15                        9 – 60.0%                     6 – 40%


     6. Any community issues or recommendations that have been presented to the
        compliance officer regarding the school system

        There were a wide variety of concerns expressed to the CCO and CDIO over the course of

the 2018-2019 school year. Simply identifying the nature of these complaints or issues, or that

there was a complaint or concern expressed, does not, in and of itself, make the allegation factually

accurate or validate that there is a problem in that specific area.                   The CCO’s duties and

responsibilities require the reporting of this information.42 Importantly, when a complaint, concern

or suggestion is not presented formally, TPSB is not afforded an opportunity to respond.

Therefore, by offering a general summary of the complaints, the CCO offers no opinion on any of

them, or whether there has, in fact, been a lack of compliance with standing Orders and Decrees.

        The following categories are the areas into which the majority of informal complaints,

concerns and suggestions logically fall.

         a.      The ISAP and related attendance zones adversely impacts black students.



40
    See Exhibit 7, TPSB’s submission.
41
   cf. previous school year, where 33.5% of new teacher hires were black teachers. See R.Doc. 1550, p.16.
42
     See footnote 1, supra.


                                                        20
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 21 of 46



         b.     The ISAP creates disadvantages to black students in terms of educational
                opportunity and effectiveness of educational efforts, particularly with the
                Hammond area schools.
         c.     The 2018 modifications to the ISAP created only minor improvements.
         d.     Despite the 2018 modifications to the ISAP student assignment zones, the results
                continue to unfairly deprive black students who wish to attend Hammond Eastside
                Magnet School (“HEMS”) from attending HEMS.
         e.     Students in Ponchatoula have been immune for busing outside of the City of
                Ponchatoula. Those students are primarily non-black, and the failure to treat them
                like other students is racially discriminatory. 43
         f.     In the Hammond area the ISAP has worsened the extremely high concentrations of
                at risk students at the two hyper-segregated Pre-K through 8th grade schools:
                Woodland Park and Greenville Park.
         g.     TPSB staff is retaliatory, and “they” will exact retribution against anyone who
                criticizes the system or leaders in it. For an employee to make a complaint or
                otherwise cooperate in desegregation efforts would be fatal or highly damaging to
                their job or career with TPSB.
         h.     Persons have expressed concerns and doubts about the efficacy TPSB’s minority
                recruiting efforts, expressing that there are additional opportunities to improve the
                attractiveness of displays at events and generate interest in TPSS.
         i.     There is a disparity between how discipline meted out to students for certain
                infractions and teachers for the same infraction. Typical examples are a student
                striking another student or TPSB employee and a TPSB employee striking a
                student.
         j.     If a parent complains of behavior of a staff member that is contrary to TPSB policies
                and regulations, there is little or no communication from TPSB regarding the nature
                of any discipline or reprimand to the offending teacher, other than an indication that
                the matter is “resolved.”
         k.     There is a disparity in discipline between how black and non-black students are
                disciplined.
         l.     The is a lack of accountability for TPSB employees who act inappropriately, versus
                the accountability demanded of students, and if there is accountability required,
                there is a lack of transparency.
         m.     TPSB fails to hold its employees accountable in their job performances.
         n.     The pay scales for paraprofessionals and other similar student-centric, non-teacher
                roles is exceedingly low, with salaries often lower than the poverty level.

        A review of the listing above reveals that many of the areas of complaints are outside of

the scope of CCO’s role and responsibilities, and the Moore case generally. Also, as seen in various

areas of this report, including those that may also touch on compliance with Orders and Decrees



43
  Two Ponchatoula area schools presently exceed the +/- 15% metric: Champ Cooper (technically Robert, LA),
and Ponchatoula High School. See Sec. B(3), supra.


                                                     21
      Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 22 of 46



in this case, TPSB has been and is engaged in multiple conscientious, deliberate and good faith

efforts to effect positive change and maintain forward momentum.

           As noted in the Section (B)(1) above, the overwhelming majority of non-employment

complaints involve student discipline, to some degree. With a measure of consistency, student

discipline is woven throughout the complaints and in the concerns expressed to the CDIO and

CCO. Few discipline complaints or allegations have actually risen to the level of non-compliance

with Orders and Decrees in this case. That is not to say there is not a problem.

           The various complaints set out in Section B(1) reveal at least two opportunities for

improvement. First, a more thoughtful approach to when and how to effect discipline, i.e. a real-

time assessment whether the approach that is being deployed actually furthers TPSB’s mission and

goals. Second, improving the communications between and among families and the system is

critical to working through significant mistrust and perceived lack of transparency and

accountability. On the first, TPSB is engaged in productive efforts to address these issues.44

Regarding the second, some suggestions for addressing communication and related issues are set

out in Section B(9)(f).

      7. Any outstanding or unresolved issues between the parties

           Other than the issues and matters set out in this report, the CCO and CDIO are unaware

of additional issues to bring to the Court’s attention.

      8. Recruitment efforts by the school system

           TPSB’s administration is taking multiple steps to enhance recruitment and retention of

teachers, specifically including African American teachers. Its approach and efforts represent a

refreshing new vision that should serve TPSB well. Among its efforts, TPSB has engaged in



44
     See Sections B(9)(d) and (e), infra.


                                                  22
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 23 of 46



multiple recruiting efforts during the 2018-2019 school year, designed to attract more African

American candidates. TPSB identifies the following among its recruitment efforts and practices:

                               TPSB RECRUITMENT EFFORTS45
                    ACTION                                TIMELINE             PERSON(S) RESPONSIBLE

 Create a Human Resources (HR) marketing                    July 2019            Cindy Benitez & HR Director
 plan to recruit high school and university
 students.

 Make initial contact with local junior high and             Annually               HR Director & Lisa Fussell
 high school students during career day events.

 Attract high school students into education                  August            Lisa Fussell & HS Coordinator
 through high school course and working with
 Pre K - 3rd grade students their senior year.

 Make contact with universities’ education            Each Fall & Spring          HR Director (with input from
 departments early offering to speak to                                                             principals)
 education majors during their sophomore year.

 Coordinate with universities to provide field        Each Fall & Spring                            HR Director
 trips for university students to visit our
 schools.

 After speaking to university majors, follow-up      Each Fall & Spring                Lisa Fussell & Principals
 by hosting Open Houses at local schools.


 Attend Career Fairs at state universities and       Each Fall & Spring                           Sharon Spring
 southern Mississippi universities.

 Create an area in each Federal Programs site                Ongoing                     Cecilia Lanier and site
 which displays employment opportunities and                                                          managers
 benefits of working with TPSS.

 Offer various pay packages for teachers (with              March 2019                              HR Director
 benefits/with no benefits).

 Create a paperless application system on our               March 2019                              HR Director
 website that streamlines the process for
 applicants.

 Offer teaching contracts to applicants EARLY                Ongoing                                HR Director
 so that we can snatch them up before others.


45
  The summary tables in this section addressing Recruiting, Retention and Teacher Certification were provided by
Superintendent Stilley. TPSB’s current formal recruiting policy is attached as Exhibit 8.


                                                       23
    Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 24 of 46




 Superintendent and Assistant Superintendents
 actively participate in Teacher Recruitment             Ongoing                      Superintendent
 Activities.

 Offer contracts to prospective applicants at the   Begin Spring 2019    Asst. Superintendent and HR
 recruitment events.                                                                         Director


        Each of these recruiting efforts represents an enhancement from prior years’ practices.

While all of them are positive, at least three should be emphasized. First, TPSB now makes offers

of hiring contracts at recruitment events. This is consistent with the practices of leading edge

school districts. Second, TPSB is actively reaching out to high school and college students early

on in a concerted effort to attract teaching candidates and develop interest in teaching as a career.

Third, the Superintendent and Assistant Superintendents are directed to actively participate in

recruiting events, which demonstrates TPSB’s enhanced commitment to recruiting efforts.

        TPSB’s prior efforts continue as well. These include the following:

                    1. TPSB Website with advertisements for critical teacher shortages and
                       administrative openings; information regarding salary and other benefits for
                       teachers, and job fair postings.
                    2. TPSB advertises on Historically Black College and University (“HBCU”)
                       career services websites;
                    3. TPSB, for a fee, posts advertisements on the Diversity in Education/
                       Diversity Recruitment Partners website:
                       www.diversityrecuitmentpartners.com
                    4. TPSB posts advertisements in its District newsletter, which is circulated to
                       all TPSB employees by email;
                    5. TPSB advertises job openings in the TPSS Newsletter and the Hammond
                       Daily Star newspaper, and emails all current employees notice of
                       administrative openings;
                    6. TPSB reports that HR and other Central Office Administrators and
                       Principals attended numerous job fairs at HBCUs and other institutions of
                       higher learning.
                    7. TPSB hosts a job fair.
                    8. Administrator networking and personal contact by TPSS’s HR department
                       for incoming inquiries.

        In addition to enhanced recruiting efforts, TPSB has undertaken proactive measures to

retain the teachers it has. Among them is an approach that underscores the creativity and effort


                                                    24
       Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 25 of 46



by the new administration to provide “in house” pathways to teacher certification. Like other

school districts across Louisiana, many teachers come to TPSB without teaching certifications,

often because the new teacher does not possess a bachelor’s degree in an education field. However,

an opportunity to progress in one’s teaching career, thus earning a higher salary, is available for a

certified teacher. Certification programs cost money, and this pathway often appears out of reach

to new, uncertified teachers. To mitigate this problem, TPSB has received Louisiana Board of

Elementary and Secondary Education (“BESE”) approval for in house certification of teachers.46

This appears to be a well thought out, innovative approach that is highly competitive and of great

value to uncertified teacher candidates and new teachers.

           Among other positive, enhanced approaches to retaining teachers it hires, TPSB has

engaged the following:

        RETENTION PLAN: MENTORING, SUPPORT AND CAREER PATHWAYS47

                        ACTION                                 TIMELINE                   PERSON(S)
                                                                                         RESPONSIBLE

     Increase the dollar amount of step increases              July 1, 2019       HR Director &
     for employees when they reach 5, 10, 15, 20,                                 Bret Schnadelbach
     25 and 30 years of service.

     Re-institute recognition of employees who               January 2019         HR Director
     have 5, 10, 15, 20, 25, 30 years of service.

     Invite employees with 10, 20, and 30 years to           January 2019         Superintendent & HR
     Board meeting for public recognition.                                        Director

     Provide funds and support to improve teacher               Ongoing           Cecilia Lanier, Jill Foster,
     content knowledge and researched based                                       STEM Resource Teacher, SIP
     teaching strategies.                                                         Resource Teacher & Pre-K
                                                                                  Resource Teacher

     Create a visual map of potential career paths           August 2019          HR Director
     for educators and include the requirements of
     each track.


46
     Exhibit 9.
47
     Tables regarding teacher recruiting, retention and teacher assignment strategies provided by TPSB. Exhibit 21.


                                                          25
  Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 26 of 46




Principal Cadre Meetings                          August 2018-May   Curriculum Instruction
Monthly support meetings to build capacity             2019         Supervisors and Jill Foster
within instructional best practices, state
standards, assessment, curriculum, and
providing high quality feedback to teachers in
order to impact student achievement.
Audience (All Principals)

Building Capacity Cadre Meetings                   August 2018-     Jill Foster, Curriculum
Provide consistent and ongoing support              May 2019        Instruction Supervisors, Core
aligned to state standards, assessments,                            Content
curriculum and best practices in order to                           Coordinators/Technology &
support teachers in order to impact student                         Special Education Facilitators
achievement.
Audience (Assistant Principals and
Disciplinarians)

Curriculum Support Cadre Meetings                 August 2018-May   Jill Foster, Curriculum
Provide consistent and ongoing support                 2019         Instruction Supervisors, Core
aligned to state standards, assessments,                            Content
curriculum, high quality feedback to teachers                       Coordinators/Technology &
and best practices in order to support teachers                     Special Education Facilitators
that impacts students.
(Instructional Coaches, Master Teachers,
Mentor Teachers, SPED Facilitators, SPED
Case Teachers

Teacher Leader Cadre Meetings                      June 2018-June   Jill Foster, Curriculum
Foster a culture that celebrates and engages            2019        Instruction Supervisors, Core
teachers and empowers and inspires them to                          Content
take on an even greater leadership role                             Coordinators/Technology &
within their classrooms, schools and school                         Special Education Facilitators
system.
-Improve the everyday practice of educators
in TPSS schools by building knowledge and
skill in key areas related to improving student
learning and thinking.
-Provide opportunities for teachers to
collaborate and share best practices.
-Introduce high-quality resources and
professional development that can be adopted
and embedded in schools across the district
during weekly collaboration meetings and
during district wide PD.
(1 ELA/SS teacher, 1 Math/Science teacher, 1
SPED teacher, ELA/Math State Content
Leaders)




                                                  26
  Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 27 of 46




TPSS Year Long Resident Mentors, year-            August 2018-May      Jill Foster, Curriculum
long student teachers and Governance                   2019            Instruction Supervisors,
Meetings                                                               Southeastern University site
Regular communication between University                               coordinator, Sharon Spring
and School Principals involving them in
decision-making related to the Residency
program including data sharing to identify
needs of Resident teachers and district
students to improve instructional practices in
order to increase student achievement.

Southeastern Partnership Meeting                 July 2018-July 2019 Jill Foster, Sharon Spring,
Collaborate and plan effective Southeastern                          Curriculum Instruction
student placements during undergraduate                              Supervisors, Southeastern
courses, and interviews for year-long                                Supervisors, Core Content
residents connecting district and student                            Coordinators/Technology &
needs in order to impact TPSS students and                           Special Education Facilitators
recruit high quality teachers.

New Teacher Cadre Meetings                         July 2018-May       Jill Foster, Instructional
Ongoing support provided to new teachers in             2019           Supervisors, Core Content
TPSS that provides support in building a                               Coordinators/Technology &
positive learning environment, effective best                          Special Education Facilitators
practices, building capacity around the state                          Asst. Superintendent
standards, curriculum, and assessments.                Spring 2019
                                                                       C/I staff
Minority teacher support meetings

New Teacher Orientation for new hires that
begin 2nd semester


TPSB EFFORTS REGARDING CERTIFICATION OF UNCERTIFIED TEACHERS


                  ACTION                               TIMELINE                PERSON(S)
                                                                              RESPONSIBLE

Implement an online Tangi certification            August 1, 2019      HR Director & Lisa Fussell
program composed of modules that non-
certified teachers can access before/after
school and during their planning periods.

Submit a plan to the LDOE to provide an           Deadline to submit   Sharon Spring
alternative certification program that allows             is
Tangi to certify its own teachers.                  Dec. 14, 2018

Upon approval, implement the program for the
2019-2020 school year.                                  April 2019




                                                  27
       Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 28 of 46




     Offer Praxis I workshops to non-certified               Monthly           Sharon Spring & Cecilia
     TPSS teachers and provide stipends through                                Lanier
     Federal Programs.

     Provide access to Eureka Digital Navigator for       December 2018        Sharon Spring & Jill Foster
     teachers needing assistance in passing the
     math portion of Praxis I.

     Order Praxis II study materials and have them           Ongoing           Sharon Spring & Cecilia
     available for non-certified teachers to check                             Lanier
     out through Title I.

     Provide reimbursements for Praxis exams and             Ongoing           Cecilia Lanier
     alternative paths to certifications.

     Develop a marketing plan to attract degreed                               HR Director, Sharon Spring
     individuals into the field of education by              December          & Cindy Benitez
     showing them the various ways for them to                 2019
     become alternatively certified. Focus the
     marketing plan on creating a diverse teaching
     population.


TPSB’s improved recruiting and retention efforts are aggressive and welcome. Whether TPSB’s

stated goals will be effectively implemented is unknown at this time. Results will not be

instantaneous. However, there is cause for optimism that positive results should be anticipated.

      9. Any other issues relative to the Court’s Orders or which may be of interest to the
         parties

               a. Facilities and Temporary Buildings

          The Court granted TPSB provisional unitary status in the Facilities area on July 21, 2017.48

Both TPSB and the Class appealed that Order.49 The Class appeal was dismissed for failure to

prosecute.50 Regarding TPSB’s appeal, the Fifth Circuit affirmed this Court’s Order granting




48
     R.Doc. 1472.
49
     See R.Doc. 1508 (TPSB Notice of Appeal) and R.Doc. 1512 (Class Notice of Appeal).
50
     Case no. 18-30115, document 00514645908 (5th Cir. 9/18/2018); see also R.Doc. 1552-1.


                                                        28
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 29 of 46



provisional unitary status.51 Under the District Court’s Order, the CCO is authorized to take

reasonable measures to enforce compliance as necessary.52

         TPSB faces significant funding challenges in building much needed new buildings and

maintaining its existing ones. Those challenges are compounded by the fact that Tangipahoa

Parish is growing.53         Implementing the ISAP has presented TPSB yet additional facilities

challenges. TPSB has undertaken a serious analysis of its future building needs, and it retained

an architectural firm, CSRS, for the purposes of long range facilities needs planning and

developing a Master Plan. The projected costs for planning alone was hundreds of thousands of

dollars, and presently TPSB is attempting to work through the planning process with TPSB

handling as much of the leg work as possible, in order to reduce planning costs.54

         During the 2018-2019 school year, TPSB sought and made several capital expenditures

that exceed the $125,000.00 threshold at which Court approval is required:55

         1. Natalbany Elementary Wastewater Treatment Plant ($154,000).56

         2. Independence High Football Field Lights ($259,000).57

         3. Loranger Middle Pedestrian Activated Beacon ($140,880).58

         At the outset of TPSB’s implementation of the ISAP, TPSB made representations to the

Court, CCO and Class Counsel that several of its facilities were simply insufficient to




51
   Case no. 18-30115, document 00514952179 (5th Cir. 5/10/2019); see also R.Doc. 1577-1.
52
   R.Doc 1472 at p 16.
53
   Once the October 1, 2019 LDOE data is available, and as appropriate, the CCO will update the Court on how the
population growth in Tangipahoa Parish may be impacting the school system.
54
   Exhibit 10 is a summary of Facilities developments prepared and provided by TPSB, which offers more detail on
a possible Master Plan study.
55
   See Exhibit 10, pp. 2-3 for greater detail on recent large capital expenditures. TPSB identifies a project regarding
work on the Loranger Wastewater Treatment Plant, which was approved by TPSB in May 2019 and is projected to
cost $316,617.00. TPSB has not yet sought or received Court approval for this project.
56
   R.Doc. 1557.
57
   R.Doc. 1547.
58
   R.Doc. 1554.


                                                          29
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 30 of 46



accommodate new students that it anticipated would be attending various schools under the ISAP.

As stop gaps, and as a component of the 2015 ISAP Consent Order,59 TPSB was permitted to

deploy new temporary modular structures, or “T-Buildings.” TPSB leased multiple new T-

Buildings to expand its facilities at schools that would be receiving more students than the

permanent brick and mortar facilities reportedly could accommodate. The CCO and CDIO have

personally visited each TPSB school at least once, and they have personally viewed each T-

Building utilized in TPSB’s system, including the T-Buildings that TPSB leased in connection

with implementing the ISAP.

        In connection with TPSB’s recent motion for unitary status regarding facilities, TPSB

submitted extensive data regarding its facility capacities.60 Regarding old and new T-Buildings

specifically, TPSB provided detailed information regarding its system-wide use of T-Buildings,

which was reported in the 2018 CCO Report.61 The following table provides current data,

reflecting modest improvement in the utilization to T-Buildings since the previous school year:

                                                   Meeting        Work             Vacant/     P.E.
           School        Classroom    Office                             Storage             Change   Total
                                                    Room          Room              Empty     Room

      Amite
 1    Elementary        5            1         1              0          0         0                  7
      Magnet
      Amite High
 2                      0            0         0              0          0         0                  0
      Magnet
      Amite Westside
 3                      3            2         0              0          0         0                  5
      Middle
      Champ Cooper
 4                      5            0         0              0          0         2                  7
      Elementary
      Chesbrough
                        7            0         0              0          0         0                  7
 5    Elementary
 6    D.C. Reeves       7            3         0              2          1         0                  13
      Greenville Park
 7                      0            0         0              0          0         0                  0
      Leadership


59
    R.Doc. 1264.
60
    See the extensive materials found at R.Docs. 1455-42 and 1455-43.
61
   See R.Doc. 1550-7, 2018 CCO Annual Report, Exhibit 7. TPSB provided additional information regarding
changes, modifications and lease information related to T-Buildings between the 2017-2018 and 2018-2019 school
years. See Exhibit 11.


                                                         30
      Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 31 of 46



                                              Meeting        Work             Vacant/   P.E.
       School            Classroom   Office                         Storage             Change   Total
                                              Room           Room             Empty     Room
       Hammond
 8                       11          0        0              0      0         0         1        12
       Eastside Magnet
       Hammond High
 9                       4           0        1              0      0         0                  5
       Magnet
       Hammond
 10    Westside          1           0        0              0      0         0                  1
       Magnet
       Independence
 11                      7           1        1              1      0         0                  10
       Leadership
       Independence
 12                      4           1        0              0      0         0                  5
       High
       Independence
 13                      0           0        0              0      0         0                  0
       Magnet
       Kentwood High
 14                      1           0        0              0      0         0                  1
       Magnet
       Loranger
 15                      10          0        2              2      0         0                  14
       Elementary
 16    Loranger High     21          3        0              0      0         0                  24
 17    Loranger Middle   7           1        1              0      0         0                  9
       Midway
 18                      2           0        0              0      0         0                  2
       Elementary
       Natalbany
 19                      5           0        1              0      0         0                  6
       Middle
       Lucille Nesom
 20                      7           3        2              0      0         0                  12
       Elementary
 21    O.W. Dillon       0           0        0              0      0         0                  0
       Perrin Early
 22                      2           2        1              0      0         0                  5
       Learning
       Ponchatoula
 23                      11          0        0              0      0         0                  11
       High
       Ponchatoula Jr.
 24                      0           0        0              0      0         0                  0
       High
       Roseland
 25                      1           0        0              0      0         0                  1
       Montessori
       Spring Creek
 26                      3           0        0              0      0         0                  3
       Elementary
 27    Sumner High       7           0        0              0      0         0                  7
 28    Sumner Middle     4           0        0              0      0         0                  4
       Tucker
 29                      2           0        0              0      0         0                  2
       Elementary
       Vinyard
 30                      3           0        0              0      0         0                  3
       Elementary
 31    Woodland Park     9           1        1              0      0         0                  11
       Tangipahoa
 32    Alternative       0           0        0              0      0         0                  0
       Program
       TOTAL             149         18       11             5      1         2         1        187

        The most current available data demonstrates that TPSB uses T-Buildings mostly, but not

exclusively, for student instructional purposes. The current data, when compared with the 2017-




                                                        31
   Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 32 of 46



2018 data, reflects that TPSB has made modest progress over the last year. Specifically, the

following reductions in T-Building room utilization occurred over the last year:


                            T-BUILDING ROOM USE REDUCTIONS

              School        Total 2018      Total 2019       Change           Prior Use

           Loranger             16              14              -2                 classrooms
           Elementary
           Loranger             25              24              -1                 classroom
           High
           Loranger             13               9              -4           classroom – 3
           Middle                                                                 office - 1

           Midway                8               2              -6                 classrooms

           Sumner                8               7              -1                 classroom
           High
              NET                                            -14 (7%)
            CHANGE

          TPSB reduced the T-Building room usage system-wide by seven (7%) percent, the majority

of which was a reduction of classrooms in T-Buildings. Considering the lack of funding for new

structures, this level of reduction appears to be a demonstration of TPSB’s good faith and

determination to maximize its utilization of permanent structures for classroom instruction.

          Class counsel and class members have previously expressed strong concerns regarding the

use of T-Buildings. They fear that if and when TPSB is granted permanent unitary status in the

Student Assignment area, TPSB will promptly remove the T-Buildings. Then, without T-Buildings

and Court oversight, these persons suspect that TPSB would transfer minority students at those

once desegregated schools to other schools, and the end result would be to again segregate the

student population by race. TPSB, of course, vigorously disputes those contentions. TPSB’s

present efforts seem to underscore TPSB’s efforts to comply with the Orders and Decrees in this

matter.



                                                32
   Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 33 of 46



           b. Staff Assignment

       As in prior years, Staff Assignment has been an area in which TPSB has been intensely

interested. In addition to the complaints discussed in Section B(1), above, there were several

rulings by this Court and the Court of Appeals over the 2018-2019 school year that pertain to

Staff Assignment. A brief timeline summary of the highlights is appropriate:

                      2018-2019 TIMELINE – STAFF ASSIGNMENT

      Date           Court        Docket no.                        Summary

 July 2, 2018      USDC          R.Doc. 1544      TPSB, CCO and CDIO ordered to develop a
                                                  framework for interim appointments and
                                                  present it to the Court.
 August 6, 2018 USDC             R.Doc. 1548      CCO submission of interim hiring framework
                                                  and recommendation for interim hiring
                                                  procedures.
 August 22,        USDC          R.Doc. 1549      Court Order adopting CCO recommendation
 2018                                             re interim hiring (R.Doc. 1548).
 October 30,       USDC          R. Doc.          CCO recommendation re hiring of Deanne
 2018                            1562-1           Foster.
 October 30,       USDC          R.Doc. 1558-     CCO Recommendation re hiring of Dr.
 2018                            1                Schellia Robertson.
 October 30,       USDC          R.Doc. 1560-     CCO Recommendation re hiring of Osa Betts.
 2018                            1
 Nov. 20, 2018     USDC          R.Doc. 1558      TPSB Objection to CCO recommendation re
                                                  hiring of Dr. Schellia Robertson.
 November 20,      USDC          R.Doc. 1560      Class Counsel Objection to CCO
 2018                                             recommendation re hiring of Osa Betts.
 November 26,      USDC          R.Doc. 1562      TPSB Objection CCO Recommendation re
 2018                                             hiring of Deanne Foster.
 December 28,      USDC          R.Doc. 1568      TPSB motion for Unconditional Unitary
 2018                                             Status, Staff Assignment.
 February 13,      USDC          R.Doc. 1571      Order overruling objection to CCO
 2019                                             Recommendation re Osa Betts, affirming
                                                  CCO recommendation.
 February 13,      USDC          R.Doc. 1572      Order overruling objection to CCO
 2019                                             Recommendation re hiring of Deanne Foster,
                                                  affirming and modifying in part CCO.
 February 13,      USDC          R.Doc. 1573      Order overruling objection to CCO
 2019                                             Recommendation re hiring of Dr. Schellia
                                                  Robertson, affirming and modifying in part
                                                  CCO.


                                                33
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 34 of 46



 Date                  Court             Docket no.  Summary
 April 30, 2019        USDC              R. Doc. 1576Court Order denying TPSB Motion for
                                                     Unitary Status without prejudice to re-urge
                                                     motion in six (6) months.
 May 1, 2019           U.S. Fifth        18-30131    Court of Appeals affirms District Court
                       Circuit           Doc. no.    denial of complaint by Class Counsel on
                                         00514937912 behalf of Kim Notariano on basis of lack of
                                                     standing and evidence of lack of compliance
                                                     with standing orders and decrees.

         From the CCO and CDIO’s standpoint, hiring of staff and staff assignment issues have

been the most contentious areas of controversy in this case. At times, these issues seem to

dominate if not overwhelm the discussion of how to advance this case.

         When the new administration assumed responsibility, there were multiple staff positions

that were open and needed to be filled. Interviews commenced and hiring was accomplished with

a single finding of a lack of compliance in those hiring decisions, to wit, the Deanne Foster

compliant.62 Additionally, the new administration has stringently avoided TPSB’s earlier improper

practice of placing persons in interim positions, without following the mandates of this Court’s

Orders.63 On the contrary, over the last school year, the Superintendent and staff have been

collaborative, deliberate and compliant in placing persons in interim positions. As intended, TPSB

rarely sought an interim appointment, and when used, TPSB communicated properly and was

transparent in its practices.

         TPSB provided a multi-year tracking of the staff metrics, which may be helpful in assessing

trends:64



62
   The Court’s finding of lack of compliance in Dr. Schellia Robertson’s hiring matter (R.Doc. 1573) involved a
pre-2018-2019 hiring decision that was made by the prior administration. Also, as noted above in Section B(1),
there are three outstanding complaints involving hiring that occurred during the 2018-2019 school year.
63
    Specifically, prior to the appointment of Superintendent Stilley, TPSB had not been following the requirements
of R.Doc. 866 in its frequent use of hiring procedures.
64
   The referenced charts and related materials were provided by TPSB and are attached as Exhibit 12. These
materials offer metrics for five years regarding central office administrators and six years of tracking for principals,
assistant principals and assistant administrators.


                                                           34
   Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 35 of 46




                     Central Office/Branch Office Administrators
School Year           Total            White         %              Black        %


 2014-2015              12                8              66.7%         4             33.3%


 2015-2016              14                9              64.3%         5             35.7%


 2016-2017              27               23              85.2%         4             14.8%


 2017-2018              25               18              72.0%         7             28.0%


2018-2019               28               21              75.0%         7             25.0%

                                   TPSB Principals
2013-2014               34               19              55.9%        15             44.1%

2014-2015               32               18              56.3%        14             43.8%

2015-2016               32               19              59.4%        13             40.6%

2016-2017               32               19              59.4%        13             40.6%

School Year           Total            White              %          Black            %

2017-2018               32               18              56.3%        14             43.8%

2018-2019               32               17              53.1%        15             46.9%

              TPSB Assistant Principals (including   Assistant Administrators)
2013-2014               43               17              39.5%        17             39.5%

2014-2015               41               17              41.5%        17             41.5%

2015-2016               40               19              47.5%        19             47.5%

2016-2017               42               22              52.4%        22             52.4%

2017-2018               46               24              52.2%        24             52.2%

2018-2019               48               24              50.0%        24             50.0%

       It appears that TPSB has made significant progress in the area of staff hiring, despite

setbacks that occurred primarily during the previous administration. More impressive to the CCO

and CDIO, TPSB appears to have experienced a paradigm shift in its hiring practices. It seems



                                                35
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 36 of 46



intent to comply with the hiring procedures set out in R.Doc. 866 and the recent Order limiting

interim hiring practices.65 CDIO Jackson has been fully engaged in the process. TPSB has been

open to communication, and the Superintendent chooses to interact directly with the CCO and

class counsel as a matter of practice. This is not to say that there is perfect agreement. But to

enhance communication, TPSB has agreed, indeed encouraged, direct communication between

lead settlement and negotiation and the CDIO. This would have been an impossibility a year ago.

        Inevitably, there will be complaints and honest differences in opinion over hiring decisions.

Hiring of candidates for staff positions in any public school system can be highly political and

socially charged. Any decision, no matter what the decision, will probably have detractors.

Disagreement, however, is not equivalent to a lack of compliance with the Orders and Decrees in

this case. Here, TPSB seems to be in good faith and genuinely determined to make the best hiring

decisions possible that are also in compliance with standing Orders and Decrees.

             c. Strategic Plan and Progress Over the 2018-2019 School Year

        TPSB’s administration crafted a Strategic Plan that covers goals and strategies applicable

to TPSB’s overall mission and purpose. TPSB’s universe is far larger than this case.66 Its strategic

plan necessarily touches on matters that are important, indeed some critical, to its future success

and sustainability, many of which are outside the scope of this report and case. However, other

aspects of TPSB’s strategic plan implicate matters relevant to compliance with Orders and Decrees

in this case, and they do so in a favorable way.67


65
   R.Doc.1549
66
   By way of illustration, the Louisiana Department of Education “grades” schools and school systems, using a
school performance score metric. https://www.louisianabelieves.com/measuringresults/school-and-center-
performanceThe usual letter grades “A, B, C, D and F” are applied. See
https://www.louisianabelieves.com/resources/library/performance-scores. TPSB’s current board and new
administration effectively inherited a “C” school system. It is noteworthy that over the last year, TPSB was given a
“B” grade in “growth.” See 2018 statewide spreadsheet found at link, id. This metric measures the growth or
relative improvement experienced in students’ progress from where they began to where they ended the school year.
67
   Exhibit 13 is a presentation Superintendent Stilley has utilized to discuss TPSB’s strategic planning.


                                                        36
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 37 of 46



         TPSB sets out four strategic goals and defines strategies to accomplish those goals. TPSB’s

stated goals are:

         1.   Resource       Management:       “Establish and maintain an efficient   and   effective

              educational infrastructure and workforce.”68

         2.   Academics: “Align funds, technology, and student services to enhance a consistent

              program for a high-quality curriculum, professional development, and assessment.”69

         3. Manage          Stakeholders:   “Improve   long-term   school    performance    through

              implementation of repeatable best business processes and practices. Keep stakeholders

              involved and informed.”70

         4. Leverage Technology: “Develop and sustain integrated, scalable, district-wide IT

              solutions and embrace e-Learning capabilities.”71

TPSB faces multiple challenges in effective implementation of its Strategic Plan, from funding to

creating institutional inertia to move beyond the status quo to the school performance score of “A”

that it seeks. The new administration seems to be up for the challenge.

         d. Diversity Awareness and Equity

         The Court’s March 4, 2010 Order required TPSB to provide cultural sensitivity training no

later than June 4, 2010.72 TPSB reportedly complied with that Order. Subsequently, in the June

28, 2019 ISAP Modification, TPSB agreed to the following:

         TPSS will contract with a nationally recognized provider to present mandatory staff
         development in cultural diversity and equity. The provider will assist TPSS in
         developing follow-up and on-going professional development to all TPSS
         employees.73

68
   Exhibit 13, pp. 3-8.
69
   Exhibit 13, pp. 9-14.
70
   Exhibit 13, pp.15-18.
71
   Exhibit 13, pp. 19-24.
72
   R.Doc. 876, p.18.
73
   R.Doc. 1543.


                                                  37
      Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 38 of 46




Toward that end, during the Fall 2018 TPSB began working with the Discipline Revolution Project

(“DRP”).

          DRP is an impressive, nationally renowned coalition of education leaders and advocates

committed to finding a better way forward on school discipline. DRP’s mantra is “It’s time to

rethink school discipline.”74              TPSB reports successful implementation of DRP’s initial

recommendations and anticipated further work and progress in its collaboration with DRP:

          Our initial work with DRP began in October of 2018 when the district created a
          Central Implementation Team (CIT) to work closely with representatives of the
          DRP to understand how to use their EQUITY Framework to draft an equity plan for
          our district focused on improving school culture by using strategies to eliminate
          equity gaps. The CIT meets monthly to monitor the progress of the district’s equity
          plan.

          Beginning January 28, 2019, all school principals and assistant principals received
          professional development using the DRP’s EQUITY Framework to assess and
          address cultural diversity and equity at their schools. The district will contract with
          DRP for the 2019-2020 school year to continue our work which is dedicated to
          cultural responsiveness and equity in education. DRP will provide additional on-
          site    professional     development       to     support     principals,     assistant
          principals/disciplinarians, and school teams in the creation and the implementation
          of their equity plans. Each school will create a School Implementation Team
          (SIT) whose responsibility it will be to not only to collaboratively draft the equity
          plan for the school but also to implement the plan. By the fall of 2019, school board
          members will receive an overview of our work with the DRP and the EQUITY
          Framework. By December 2019, all teachers will have received job-embedded
          professional development from their SIT’s to implement their school’s equity plan.

          Continuing with our district's focus on improving school culture and equity in
          education, at the 2019-2020 TPSS’s Back to School Year Pep Rally, which will
          include all school employees, nationally renowned motivational speaker, child
          advocate, published author, and full-time litigation attorney Liz Huntley will be our
          keynote speaker. She will share her phenomenal life story of growing up in a
          nightmarish childhood with all odds against her and influences of abuse, neglect,
          and drug addiction. Liz will share how her life changed on her first day of first
          grade and the importance of developing a strong, nurturing, positive school culture.

           At the beginning of the 2019-2020 school year, during faculty and staff meetings,
          schools will utilize our online training system SafeSchools. All school employees
74
     See http://disciplinerevolutionproject.org/.


                                                      38
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 39 of 46



        will be required to participate in the following courses as they relate to school
        culture:
            • Cultural Competence and Racial Bias: This course provides staff members
                with an awareness and understanding of implicit racial bias. It also provides
                strategies for overcoming bias and developing cultural competencies so that
                educators can work effectively and collaboratively with all students.
            • De-Escalation Strategies: The goal of this course is to educate school staff
                in the proper use of de-escalation strategies in properly managing student
                behavior. Topics covered include the Conflict Cycle and preventative
                measures, the development of meaningful relationships, how to recognize
                signs of escalation, and de-escalation tips.75

TPSB’s efforts to address equity and cultural awareness are significant. In fact, relative to prior

years, TPBS’s present focus on and willingness to address these important matters is akin to a shift

of tectonic plates. How its goals and efforts will translate into an ongoing equitable approach will

be interesting to monitor.

        e. Discipline Issues

        As noted in prior CCO reports, it is well known that discipline in the TPSB’s system, like

many other public school systems in Louisiana and beyond, tends to be disproportionately

administered to African American students.76 This is still the case in TPSB’s school system.77

Similarly, the relationship between discipline and at risk kids is well established. The problems

central to at risk kids and discipline were not and are not primarily “caused” by TPSB. The

solutions remain complex.            It does not appear that TPSB’s intentions and policies are

discriminatory, on their face. The statistics from the 2018-2019 reporting period reveal that there




75
    Exhibit 14, pp. 2-3. Further to the goals and work TPSB described, TPSB has provided a draft “Equity Plan” that
is scheduled the be implemented over the 2019-2020 school year. See Exhibit 20, TPSB Draft Equity Plan.
76
    See R.Doc. 1286, pp. 19-20 and R.Doc. 1412, pp. 20-22.
77
     TPSB’s 2018-2019 Discipline by School statistics are attached as Exhibit 15. A graphic depiction of discipline
incidents by school is attached as Exhibit 16. The 2018-2019 Discipline Disparity Report is attached as Exhibit 17.
Finally, a three year discipline disparity comparison is attached as Exhibit 18.


                                                        39
     Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 40 of 46



are systemic challenges posed by overarching discipline issues and a disparity in the administration

of discipline.78 These challenges impact the success of TPSB’s student assignment efforts.79

        TPSB’s response to these issues since the last reporting period has been highly

encouraging. First, as noted in Section B(9)(d) above, TPSB is participating in DRP, which is a

markedly fresh and thoughtful approach. Second, TPSB has created and implemented a Student

Services Department Action Plan to squarely address many pressing issues, which includes defined

goals and key performance indicators.80 Third, TPSB is focused on aligning itself to its core values

regarding truancy reduction, discipline disparity and diversity and equity in the student services it

provides.81 The administration’s present approach has resulted in a significant reduction in truancy

over the past year, projected to be a fifty (50%) percent reduction. Fourth, TPSB is re-designing

its use of suspensions and referrals to the Tangipahoa Parish Alternative School (“TPAS”).

        For some time, persons familiar with discipline referrals and TPAS have questioned

TPAS’s functionality and whether it was any more than warehousing of at-risk students. In

connection with its evolution in the way it “thinks about discipline,” TPSB is in the process of re-

making TPAS. A major first step was hiring a new TPAS Principal, Mr. Terran Perry. Mr. Perry

has a well-deserved reputation as a strong leader, creative thinker, result getter and person of

ability. The future seems much brighter in the context of TPSB’s approach to discipline.




78
    Id.
79
    See e.g. R.Doc. 1532, CCO’s 2018 Interim Report and Recommendations Regarding Interim Student
Assignment Plan.
80
    Exhibit 19 is the Student Services Department Action Plan, which lays out goals and implementation approaches
in the areas of student suspensions, truancy and safety.
81
    See Exhibit 14.


                                                       40
   Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 41 of 46



       f. Need for and Utility of Family Advocates

       In the area of discipline, as well as with other areas that prompt complaints in this case,

strained communications between families and the school system persists. Whether the issues

center on trust, ineffective communication, confusion and lack of understanding, or some other

core cause(s) is unknown. Debating who is “at fault” would be counter-productive. Despite the

absence of feet at which to squarely lay blame, the problem cries out to be resolved, or at a

minimum more effectively addressed.

       Unquestionably, there have been significant, positive changes in the way TPSB is doing

things, at least in a general way. Over the last year, from a big picture perspective, TPSB and

those acting for it appear to be approaching matters and dealing with all of TPSB’s constituents in

a more collaborative and positive way. The communication is imperfect on all sides, but it is better

than what participants experienced in the recent past. The undercurrent of lack of trust and

suspicion remains, but improvements, even small and slow ones, are encouraging.

        Between many families and the school system, there is a pronounced lack of efficient

communication and understanding of the school system’s many processes and procedures. An

ongoing problem is that that many families do not understand TPSB’s processes for addressing

disciplinary complaints, despite well intentioned efforts by TPSB to properly communicate them.

       There are practical issues regarding handling family complaints involving inappropriate

behavior by a school system employee, or even what qualifies as “inappropriate behavior” from

the vantage point of many students and families, as well as employees. The nature of the school

system’s legal and other obligations surrounding its interactions with its employees is complex. If

and when TPSB disciplines an employee in response to a family complaint, the system is

characteristically reluctant – TPSB will likely contend that silence is legally required of it – to




                                                41
    Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 42 of 46



provide any information about employee discipline. Thus, those who justly complain about a

TPSB employee’s inappropriate conduct learn nothing about the resolution of their complaint. The

process lacks transparency and a common-sense way to effectively communicate and resolve

rightful complaints. In turn, families who make just complaints perceive a lack of accountability

by TPSB employees. And whatever trust that was developed often erodes.

       The legal and regulatory processes that overarch school discipline are often confusing to

many families. Concerns over TPSB’s actions or inactions in a discipline matter become more

complex and often confusing when certain state and federal programs and attendant laws come

into play. In addition to the school system’s own policies and procedures, when a student

participates in certain programs, such as a SPED student, there are a myriad of statutes, regulations,

rules, policies and procedures that many skillful lawyers find hard to follow. No one questions

that the school system publishes its own policies and procedures. There is no factual basis to

suggest that TPSB in any way willfully attempts to conceal any applicable complex laws and rules

from anyone. But there is no person available to families – no guide or advocate – to assist families

who have trouble navigating an increasingly complex maze of rules and procedures.

       The Moore case has been a convenient place for those who are aggrieved or sense a lack

of empowerment to voice their complaints about perceived inequities or injustice in the school

system. But the Moore case is not a panacea to cure all ills and right all perceived wrongs. On

the contrary, the complaint process in this case necessarily is limited to TPSB’s compliance with

standing Orders and Decrees. It was not designed as, and should not function to become, a

mechanism to exact individual results or compensation for wrongs. However, there may be legal

and administrative remedies and procedures that would be a proper avenue to pursue in many




                                                 42
      Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 43 of 46



potential areas of complaint, if the parties were unable to amicably resolve their disputes without

the need for a legal proceeding.

          Often, many participants are unaware of the prescribed processes to seek administrative or

legal relief. But failure to follow the procedural requisites can be unforgiving. These are areas

and details with which an overwhelming majority of families are unfamiliar. Making some type

of family advocate available could greatly assist families and TPSB. If trained, knowledgeable

advocates were available to families, the result would likely be a reduction in the number of

complaints and improved communications among the participants.

          First, making family advocate services available could offer direction and perspective to a

concerned, often confused family. In turn, the number of misplaced complaints in this case should

decrease, perhaps dramatically. Second, providing family advocate services would likely enhance

both individual and systemic communication and understanding, particularly in difficult

circumstances. Third, with better communication, the perception of a lack of transparency should

diminish. Fourth, providing family advocate services would hopefully create an environment

where enhanced trust, confidence and mutual respect could grow and flourish.

          Having observed the process and considered the ongoing issues in this matter over a period

of years, the CCO and CDIO believe that enabling, facilitating and encouraging the availability of

well-trained family advocates would be a highly positive development for TPSB and the families

who utilize TPSB’s schools. It would not, and should not be a substitution for the complaint

process, nor should it be a direct part of it. 82 Instead, it should be a service that stands alone; it

would be a tool available for families to assist them when engaged in unfamiliar, often difficult

interactions with the school system. When combined with the other important developments in



82
     See e.g. Section B(1).


                                                  43
    Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 44 of 46



this matter, the availability of family advocate services could have a positive impact on bringing

this matter to a long awaited, fair and just conclusion.

        The CCO knows of no specific law or rule that would require TPSB to provide a family

guide or advocate. Of great consequence, TPSB has scarce resources that are severely stretched

as things stand. TPSB’s ability to provide the services it presently provides with its limited

resources is impressive. TPSB appears to be fully within its rights not to do what it is not required

to do, and cannot afford to do. But to offer this service could yield highly positive results beyond

the service itself.

        The CCO and CDIO are willing, open and enthusiastic about the chance to collaborate with

the parties to explore availability of outside resources and possible methods for the creation of a

permanent family advocate program for families in the system.

C. Conclusion

        The parties are working together in serious, productive efforts to arrive at an agreement on

which they, the CCO and CDIO all agree. All involved are optimistic that there may a formal

proposal in the form of a proposed consent judgement to present to the Court in the near future.

In a short period of time, relative to the age of this case, the nature and tone of the interactions

among the parties has largely shifted from combative to collaborative. This critical shift in

approach was signaled by the collaborative style of TPSB’s immediate past President, Therese

Domiano. Her efforts to work through difficult ISAP issues brought the parties to a much needed

consent. That consent was followed by TPSB’s hiring Melissa Stilley as its new Superintendent.

Superintendent Stilley began her tenure at the beginning of the 2018-2019 school year with a spirit

of cooperation and genuine openness to discuss and address difficult issues. She followed through

with an extensive planning process and detailed plans for implementation.




                                                 44
    Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 45 of 46



          TPSB appears to be doing more than offering lip-service to addressing issues and concerns

that have plagued this case. It has engaged in deliberative planning in areas needed to resolve this

case, but more importantly to enhance the services that it delivers to all of the participating families

within its system.      There are improvement opportunities, as there always are in any matters

involving school systems anywhere. This report highlights several relevant to this case, including

the suggestion for training family advocates and making them available for families in TPSB’s

system. Only the passage of time will reveal how well TPSB’s stated intentions and soon to be

implemented plans will work. Even so, today, there is hope.

D. Index of Exhibits

 Exhibit No.      Description of Exhibit
 Ex. 1            TPSB Summation/ Statistics Regarding Classroom Teachers, 2018-2019.
 Ex. 2            TPSB Student Enrollment Materials, 2018-2019.
 Ex. 3            TPSB ISAP Modification Order Implementation Materials.
 Ex. 4            TPSB Pre-K Classroom Assignment Discussion.
 Ex. 5            TPSB 2018-2019 Student Transfer Statistics.
 Ex. 6            TPSB Communications Regarding Student Transfer Options and Deadlines.
 Ex. 7            TPSB Summary of 2018-2019 New Hires.
 Ex. 8            TPSB Formal Recruiting Policy.
 Ex. 9            BESE Approval of TPSB In House Teacher Certification Program.
 Ex. 10           TPSB Facilities Developments and Master Plan Discussion.
 Ex. 11           TPSB T-Building Utilization Changes.
 Ex. 12           TPSB Staff and Central Office Hiring Trends.
 Ex. 13           TPSB Strategic Plan Presentation.
 Ex. 14           TPSB Discussion on Truancy, Discipline and School Culture.
 Ex. 15           2018-2019 Discipline Statistics by School
 Ex. 16           2018-2019 Graphic Representation of Discipline by School.
 Ex. 17           2018-2019 Discipline Disparity.
 Ex. 18           Three Year Discipline Disparity Comparison.
 Ex. 19           TPSB Student Services Department Action Plan.
 Ex. 20           TPSB Equity Plan – Draft (March 26, 2019).
 Ex. 21           TPSB Teacher Recruitment, Retention and Teacher Assignment Strategies.



                                                      45
   Case 2:65-cv-15556-ILRL-JVM Document 1580 Filed 09/16/19 Page 46 of 46




                                              Respectfully Submitted,

                                              s/ Donald C. Massey
                                              Donald C. Massey, # 14177
                                              Court Compliance Officer
                                              1100 Poydras Street
                                              Energy Centre, Suite 3250
                                              New Orleans, LA 70163
                                              (504) 599-5777
                                              email: dmassey@couhigpartners.com


                                CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing with the Clerk of Court via the Court’s electronic

filing system, which automatically sends a notice of electronic filing to the parties and counsel

who are filing users on this 16th day of September 2019.

                                                             s/ Donald C. Massey
                                                               Donald C. Massey




                                                46
